Citation Nr: 0526559	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  01-09 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for degenerative disc 
disease, bulging disc at L4-5, currently evaluated as 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel




INTRODUCTION

The veteran had active service from October 1988 to September 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The veteran's claims were previously before the Board, and in 
a September 2003 remand they were returned to the RO for 
additional development.  That development has been completed, 
and the claims are once again before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran is not shown to have sleep apnea that is 
etiologically related to active service or to a service-
connected disability.

2.  The veteran's degenerative disc disease, bulging disc at 
L4-5, has not been productive of pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief; unfavorable ankylosis of the entire 
thoracolumbar spine; or incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2004).

2.  The schedular criteria for a rating in excess of 40 
percent for degenerative disc disease, bulging disc at L4-5, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a December 2000 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a September 2001 statement of the case and 
supplemental statements of the case issued in August 2002 and 
October 2004, the RO notified the veteran of regulations 
pertinent to service connection and increased rating claims, 
informed him of the reasons why his claims had been denied, 
and provided him additional opportunities to present evidence 
and argument in support of his claims.  

In July 2002 and April 2004 letters, the veteran was informed 
of VA's duty to obtain evidence on his behalf.  He was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received.  The Board also finds that the 
veteran was essentially informed that he could either submit 
or ask VA to obtain any evidence that he wanted considered in 
connection with his claims.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (indicating that the "fourth element" 
of the notice requirement as set forth in 38 C.F.R. § 
3.159(b)(1) required VA to request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and VA outpatient treatment and 
examination reports. 

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the December 2000 RO decision was made prior to November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice until July 2002 and April 2004.  In such 
instances, the Court held that when notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice specifically complying with § 
5103(a) or 3.159(b)(1) because an initial RO adjudication had 
already occurred.  Instead, the appellant has the right to 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claims.  The 
Board finds that the veteran received such notice in July 
2002 and April 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in July 2002 and April 
2004 was not given prior to the December 2000 RO adjudication 
of the claims, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the October 2004 supplemental statement of 
the case provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; private treatment reports; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Sleep apnea

The veteran is seeking entitlement to service connection for 
sleep apnea, to include as secondary to a low back 
disability.  The Board has carefully reviewed the evidence 
and statements made in support of the veteran's claim and 
finds that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the veteran's claim 
and service connection therefore cannot be granted.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of sleep apnea.  At his July 2000 VA 
examination, he reported difficulty sleeping since 1992 that 
had recently worsened.  He indicated that he had difficulty 
sleeping due to back pain.  Following an examination, the 
veteran was diagnosed with insomnia due to pain.  

April and August 2001 treatment reports from St. John's Sleep 
Disorder Center noted that the veteran complained of being 
tired all the time for the last 8 to 10 years.  He reported 
loud snoring, waking gasping for air, and indicated that his 
wife witnessed apneas.  Following an examination, the veteran 
was diagnosed with mild obstructive sleep apnea syndrome with 
a significant positional component.  

During VA outpatient treatment in May 2002, the veteran 
indicated that his sleep history went back to 1992 and had 
worsened since that time.  He reported severe fatigue, 
snoring, and sleep fragmentation every hour.  He again 
reported that his wife witnessed his breathing stoppage 
during sleep.  Following an examination, the veteran was 
diagnosed with sleep apnea.  In a June 2002 addendum, the 
examiner opined that a review of the medical records revealed 
no documented evidence of sleep disordered breathing or 
complaints related to obstructive sleep apnea during active 
service.  The examiner asserted there were no records sent 
for review that could identify when the veteran's sleep 
disordered breathing first began.  As such, he maintained 
that it was "possible" that the veteran's obstructive sleep 
apnea began before or during service.  

The 2004 VA examiner opined that he did not see any 
relationship between the diagnosis of sleep apnea and the 
veteran's low back pain.  He indicated that he did not know 
of any medical relationship between the two.

The Board has reviewed the evidence of record and finds that 
the veteran is not entitled to service connection for sleep 
apnea on a direct basis.  The Board notes that while the 
veteran has been diagnosed with sleep apnea on several 
occasions, the record contains no medical evidence that the 
veteran had sleep apnea during active service.  As such, 
there is no prior evidence of a sleep disorder on which to 
base a nexus opinion.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

The Board notes that in the June 2002 VA addendum, the 
examiner asserted that it was "possible" that the veteran's 
obstructive sleep apnea began before or during service.  
However, he offered no further explanation for his opinion 
and asserted that there were no records sent for review that 
could identify when the veteran's sleep disordered breathing 
first began.  The Board notes that 38 C.F.R. § 3.102 provides 
that service connection may not be based on a resort to 
speculation or even remote possibility, and the Court has 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship).  The Board finds that the 
June 2002 opinion constitutes speculation.  Thus, the Board 
accords this portion of the VA examiner's opinion little 
probative weight and service connection is not established on 
a direct basis.

With respect to the veteran's claim on a secondary basis, the 
Board notes that the veteran's claim meets two of the 
requirements for a secondary service connection claim.  
However, there is no medical evidence of a nexus between the 
veteran's service-connected degenerative disc disease, 
bulging disc at L4-5, and current sleep apnea.  See Wallin, 
supra.  The Board notes that service connection was granted 
for degenerative disc disease, bulging disc at L4-5, in a 
December 2000 rating decision.  The objective medical 
evidence has also demonstrated that the veteran has been 
diagnosed with sleep apnea on several occasions from 2001 to 
2004.  While there is evidence that the veteran has current 
sleep apnea, there is no objective medical evidence of record 
linking sleep apnea to the veteran's service-connected 
degenerative disc disease, bulging disc at L4-5.  To the 
contrary, the June 2004 VA examiner specifically stated that 
he did not see any relationship between the diagnosis of 
sleep apnea and the veteran's low back pain.  He indicated 
that he did not know of any medical relationship between the 
two.  Absent a medical nexus opinion linking the veteran's 
current sleep apnea to his service-connected low back 
disability, the Board finds that service connection is not 
warranted on a secondary basis.  

To the extent that the veteran contends that he has sleep 
apnea that is related to active service or a service-
connected disability, or that was chronically worsened by a 
service-connected disability, it is now well established that 
a person without medical training, such as the veteran, is 
not competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for sleep apnea, 
to include as secondary to degenerative disc disease, bulging 
disc at L4-5.

2.  Degenerative disc disease, bulging disc at L4-5

The veteran is currently assigned a 40 percent disability 
rating for degenerative disc disease, bulging disc at L4-5.  
He contends that his low back disability is more severe than 
currently evaluated and he has appealed for an increased 
rating. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7. In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1.  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45. 

Service medical records show that in September 1998, the 
veteran complained of low back pain at L4-5.  In April 1999, 
it was noted that he had diffuse disc bulge with moderate to 
severe bilaterally neuroforaminal narrowing at L4-5.  He 
denied loss of bladder control and was diagnosed with 
degenerative disc disease of the lumbar spine.  In July 1999, 
the veteran indicated that he had a history of progressive 
numbness and tingling of the left leg.  He again denied 
weakness of the bowel or bladder incontinence.  

August 1999 reports from Phelps County Regional Medical 
Center noted the veteran's report that his left leg felt 
asleep and that he felt a "burning to ice cold" sensation 
on his left leg.  An examination of the veteran's lower back 
revealed some mild paralumbar tenderness.  He had normal 
sensation, motor testing, and reflex testing, and had an 
equivocal straight leg raise bilaterally, causing only back 
pain.  In September 1999, the veteran underwent lumbar 
epidural steroid injections at L5-S1 and L4-5.  

A May 2000 service medical statement noted that the veteran 
had demonstrated loss of ankle jerk reflexes.  The examiner 
indicated that he was somewhere between "pronounced and 
severe, based on his daily symptoms."  

At his July 2000 VA examination, the veteran complained that 
he was in constant pain and that his legs frequently hurt and 
at times, tingled.  He denied loss of bowel or bladder 
control.  Range of motion testing of the thoracic/lumbar 
spine revealed flexion to 95 degrees, extension to 35 
degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 35 degrees bilaterally.  He showed tenderness to 
palpation and straight leg raises were negative to 60 degrees 
bilaterally.  He was diagnosed with small posterior disc 
bulge at L4-5, with degenerative disc disease.  

At his June 2002 VA examination, the veteran complained of 
constant low back pain with radiation down his left leg and 
associated numbness, as well as swollen sensation of the left 
leg.  He indicated that the pain was worsened by prolonged 
sitting or standing.  He denied bowel or bladder control 
problems.  He stated that he was able to walk several blocks 
but that the pain was aggravated with prolonged walking.  On 
examination, the veteran's gait was normal.  Range of motion 
testing revealed flexion to 90 degrees with pain beginning at 
30 degrees, left rotation to 10 degrees, right rotation to 30 
degrees, extension to 10 degrees, and lateral movement to 40 
degrees bilaterally.  He had tenderness to palpation over L4 
and L5, and left paravertebral muscles.  No palpable 
paravertebral muscle spasms were observed.  No atrophy of the 
musculature of the back was seen and he had negative straight 
leg raises bilaterally.  Muscle strength was 5/5 bilaterally 
and he had no sensory deficits.  He did report that sharp-
dull testing was somewhat less sensitive over his entire left 
leg.  A radiological report noted that the veteran had 
minimal possible loss of disc height at L4-5.  It was also 
noted that he had an old ununited left transverse process 
fracture of L3.  The veteran was ultimately diagnosed with 
degenerative joint disease, degenerative disc disease with 
history of herniated nucleus pulposus, lumbar spine, L4/5 and 
L5-S1.

At his June 2004 VA examination, the veteran's station and 
gait were normal.  Examination of the back revealed slight 
flattening of the lumbosacral curve, but he exhibited full 
range of motion in flexion and extension and lateral movement 
to each side.  However, at the slightest initiation of 
movement, the veteran suffered pain but was able to complete 
the movement.  Straight leg raising was negative bilaterally 
and motor examination revealed normal strength, tone, and 
volume in both lower extremities.  There was no weakness or 
atrophy of the dorsiflexors of the foot or plantar flexors.  
Sensory examination disclosed intact touch, pinprick and 
vibratory sense, as well as position sense in both lower 
extremities.  In summary, the veteran's neurological 
examination was "normal."  The examiner indicated that he 
did not believe the veteran suffered from symptoms of a 
herniated disc because he had no sciatica or signs of nerve 
root compression.

At a separate June 2004 VA examination, the veteran 
complained  of constant low back pain.  He indicated that he 
had some radiation of pain down his left leg associated with 
numbness and tingling and sensation of weakness and buckling.  
He asserted that he had interference with his sleep, but 
denied bowel or bladder control problems.  He did not have 
any paresthesia sensation of the left leg and denied use of a 
cane or brace.  On examination, the veteran had normal gait 
without antalgia.  He did have mild loss of lumbar lordosis.  
Range of motion testing revealed flexion to 90 degrees, left 
rotation to 15 degrees, right rotation to 30 degrees, and 
extension to 10 degrees. Lateral movement was to 40 degrees 
bilaterally.  The was no spine tenderness to palpation, no 
palpable paravertebral muscle spasm or tenderness.  There was 
no obvious scoliosis and the veteran had negative straight 
leg raising bilaterally.  There was no atrophy of the lower 
extremities and muscle strength was 5/5.  He exhibited no 
sensory deficits noted to sharp, dull, or to light touch.  
Ultimately, the veteran was diagnosed with degenerative joint 
disease, degenerative disc disease of the lumbar spine.  The 
examiner opined that the veteran's range of motion was 
somewhat limited due to pain, especially with rotation and 
lateral bending to the left.  He had no evidence of radicular 
symptoms or clinical findings of radiculopathy on examination 
with respect to the incapacitating episodes in question.  The 
veteran asserted that the pain was constant and a 10 out of 
10 approximately 1 to 2 times per month and that those 
episodes lasted approximately 5 to 6 days.  However, the 
examiner reported that it did appear that the veteran was 
able to function during that period of time and did not 
require bed rest to recover.  Further, it was the examiner's 
opinion that most of the veteran's symptoms were from 
degenerative joint disease of the lumbar spine as he did not 
see any clinical findings of radiculopathy.

The Board has reviewed all the objective medical evidence of 
record, and applying the above facts to the relevant law and 
regulations in this case, finds that a rating in excess of 40 
percent for degenerative disc disease, bulging disc at L4-5, 
is not warranted. 

At the outset, the Board observes that the schedular criteria 
for disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for a 
rating in excess of 40 percent for the veteran's degenerative 
disc disease, bulging disc at L4-5.  The Board notes that 
Diagnostic Code 5295, for lumbosacral strain, and Diagnostic 
Code 5292, for limitation of motion of the lumbar spine, do 
not afford evaluations in excess of 40 percent.  Thus, an 
increased rating is not possible under those diagnostic 
codes.  

Under prior law, Diagnostic Code 5293 provided a 60 percent 
disability rating for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a (2002). 

The Board does not find support for the next-higher 60 
percent rating under the old version of Diagnostic Code 5293.  
The veteran's degenerative disc disease, bulging disc at L4-
5, does not warrant a rating in excess of 40 percent as the 
evidence of record has not shown pronounced intervertebral 
disc syndrome.  The Board observes that the medical records 
as a whole show signs of intervertebral disc syndrome with 
recurring attacks and intermittent relief, but the evidence 
does not show symptomatology that more nearly approximates 
that of the higher 60 percent rating.

Based on the foregoing, the veteran is not entitled to a 
rating in excess of 40 percent under the schedular criteria 
for disabilities of the spine as in effect prior to September 
23, 2002.  

Effective September 23, 2002, the schedular criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence of record does not establish that the veteran 
has incapacitating episodes, as defined by Note 1 to 
Diagnostic Code 5293, having a total duration of at least 6 
weeks during a previous 12-month period.  Indeed, there is no 
evidence of any bed rest prescribed by a physician and in 
June 2004, the VA examiner noted that the veteran reported 
having incapacitating episodes that ranked as 10 out of 10 
and occurred 1 to 2 times per month and lasted approximately 
5 to 6 days.  However, the examiner indicated that the 
veteran was able to function during those periods and did not 
require bed rest to recover.  Therefore, the revised version 
of Diagnostic Code 5293, as in effect from September 23, 2002 
to September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes for 
degenerative disc disease, bulging disc at L4-5. 

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's low back disability, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back disability.  As 
noted above, one relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.  

In the present case, the evidence supports a finding of 
moderate limitation of motion.  Indeed, at his June 2002 VA 
examination, the veteran's lumbar spine exhibited forward 
flexion to 90 degrees; extension to 10 degrees; left rotation 
to 10 degrees; right rotation to 30 degrees; and lateral 
movement to 40 degrees bilaterally.  At his June 2004 VA 
examination, range of motion testing revealed flexion to 90 
degrees; extension to 10 degrees; left rotation to 15 
degrees; right rotation to 30 degrees; and lateral movement 
was to 40 degrees bilaterally.  These findings, when 
considered in conjunction with the veteran's consistent 
complaints of low back pain, warrant a 40 percent rating 
under Diagnostic Code 5292.  The consideration of pain is 
appropriate and conforms to the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Indeed, the veteran's pain has been objectively 
noted by both the June 2002 and June 2004 VA examiners.  

Based on the foregoing, a 40 percent rating for orthopedic 
manifestations of the veteran's low back disability is for 
application.  Moreover, no alternate diagnostic codes afford 
a rating in excess of that amount.  Indeed, as the medical 
evidence does not demonstrate functional impairment 
comparable to ankylosis, even with consideration of 
additional functional impairment due to pain, Diagnostic 
Codes 5286 and 5289 are not for application.  Moreover, 
Diagnostic Code 5295, for lumbosacral strain, does not 
provide a rating in excess of 40 percent.  There are no other 
relevant sections to consider.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his degenerative 
disc disease with a bulging disc at L4-5.  In the present 
case, the objective neurological findings relate to the lower 
extremities.  Thus, diagnostic codes 8520-8530 are 
potentially applicable.  38 C.F.R. § 4.124a (2004).

However, the June 2004 VA examiner stated that the veteran 
had a "normal" neurological examination.  He exhibited no 
weakness or atrophy of the dorsiflexors of the foot or 
plantar flexors.  Sensory examination disclosed intact touch, 
pinprick, and vibratory sense, as well as position sense in 
both lower extremities.  The examiner further stated that the 
veteran had no evidence of radicular symptoms, sciatica, or 
signs of nerve root compression.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, does 
not entitle the veteran to an increased combined service-
connected disability evaluation for degenerative disc 
disease, bulging disc at L4-5.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2004).  The 
General Rating Formula for Diseases and Injuries of the Spine 
applies to Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral  Disc 
Syndrome Based on Incapacitating Episodes.  Under the General 
Rating Formula:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................ 
...................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................ 
................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........ .10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.

Note 2 provides, in part, that for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

For the period beginning September 26, 2003, intervertebral 
disc syndrome is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  As discussed above, the evidence of record 
does not show that the veteran has had an incapacitating 
episode lasting at least 6 weeks during the past 12 months.  
Therefore, a higher evaluation is not available based on 
incapacitating episodes.

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion, and under the new criteria, the veteran would not be 
entitled to a higher evaluation.  As for a rating based on 
lumbar spine range of motion, the veteran would not even meet 
the criteria for a 40 percent rating under the revised 
schedule.  He has not exhibited forward flexion of the lumbar 
spine to 30 degrees or less.  During the June 2004 VA 
examination, the veteran exhibited forward flexion to 90 
degrees.  He would be assigned a 20 percent rating under the 
new schedule, at most.  There is also no medical evidence 
diagnosing ankylosis of the entire thoracolumbar spine to 
warrant an evaluation in excess of 40 percent.

Under the General Rating Formula, objective neurologic 
abnormalities are evaluated separately.  Therefore, the Board 
could evaluate the veteran's low back disability as sciatica 
pursuant to Diagnostic Code 8520.  Under this provision, 
complete paralysis of the sciatic nerve - the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of the knee weakened or (very rarely) lost 
warrants an 80 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2004).  Incomplete paralysis of the 
sciatic nerve is evaluated as follows: severe, with marked 
muscular atrophy (60 percent); moderately severe (40 
percent); moderate (20 percent); and mild (10 percent).  Id.  
Even if the Board were to evaluate the veteran's neurological 
symptoms separately, in light of the fact that the orthopedic 
manifestations would only warrant a 20 percent rating under 
the new schedule, the neurological findings, or lack thereof, 
as documented on the June 2004 VA examination would not be 
rated high enough to assign more than the 40 percent rating 
currently assigned.

Therefore, the revised General Rating Formula for Diseases 
and Injuries of the Spine would not provide a rating higher 
than the 40 percent currently assigned.  In summary, there is 
no medical evidence sufficient to warrant an increased rating 
such as incapacitating episodes of disc disease or more 
severe limitation of motion under the amended criteria.  
Therefore, the Board finds that a higher evaluation is not in 
order in this case.

In summary, for the reasons and bases discussed, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims of entitlement to a rating in excess of 40 
percent for degenerative disc disease, bulging disc at L4-5.  
The benefit sought on appeal is accordingly denied. 




ORDER

Service connection for sleep apnea , claimed as secondary to 
bulging disc at L4-5 with degenerative disc disease, is 
denied. 

A rating in excess of 40 percent for a bulging disc at L4-5 
with degenerative disc disease is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


